DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the closest prior art, Blackwell; Bruce A. et al. (US 6085253 A), discloses a system and method for transmitting and receiving data over a plurality of data paths simultaneously and that provides a plurality of transmission queues which enable data transmissions to be continuously prioritized wherein the transmitted data is finally received by at least one data reception facility, where a copy of the requested data file is recovered; Ono; Masahiro et al. (US 7697567 B2) discloses reordering queues in a descending order, assigning data rates to said queues, but does not disclose:
A system/non-transitory computer readable medium, or method for prioritizing queued data objects, comprising: identifying a data object queue comprising a set of data objects queued in a first sequential order; for each data object in the data object queue: mapping the data object to a data point in a coordinate space; for the data object queue: identifying a set of data object pairs, each comprising a pair of adjacent data objects queued in the data object queue; for each data object pair of the set of data object pairs: calculating a distance between a data point pair in the coordinate space that maps to the data object pair; sorting the set of data objects queued in the data object queue based at least on the distance calculated for each data object pair; obtaining, based on the sorting, the set of data objects queued in a second sequential order; and transmitting the set of data objects queued in the second sequential order to a target host
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















Respectfully Submitted,
USPTO

Dated:   February 26, 2021                                       By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246